[S. C., infra, 314.]
A judgment which appears of record satisfied cannot be the ground of a sci. fa. The defendant's motion is proper.
Where execution has issued within a year and a day, another may issue afterwards without a sci. fa., and the continuances may be entered at any time, not being essential.1
Let the writ be quashed.
Note — In Simmonds v. Wood. 6 Y. 518, it was held that an execution issued more than a year and a day after judgment was not void, but only voidable, at the instance of the defendant Afterwards, by 1849, 37, brought into the Code, § 2987, scirefacias to revise is dispensed with in such cases, and execution issues after the year and day as if issued within that time. And see Gregory v. Chadwell, 3 Cold. 391. —ED.
1 See 2 Wil. 82; Comb. 346; 7 Mod. 50; 2 Ld. Ray. 800; Hardin, 521; 6 Johns. 105.